Citation Nr: 1343307	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  07-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971, with service in the Republic of Vietnam.  The Veteran died in September 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The appellant appealed, and in October 2009, the Board denied the claim.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, the Court vacated the Board's October 2009 decision and remanded the claim.  In February 2012, the Board remanded the claim for additional development.  In December 2012 the Board denied the claim.

The Veteran thereafter appealed the Board's December 2012 decision to the Court.  A July 2013 Joint Motion For Remand requested that the Court vacate the Board's December 2012 decision.  In July 2013, the Court promulgated an Order that granted the Joint Motion.

In May 2009 the appellant testified during a Board hearing before the undersigned at the RO.  A transcript of that hearing is of record.

The appellant has filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, received in November 2013, appointing attorney Joseph Moore as her representative.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death to include due to exposure to Agent Orange.  The Veteran died in September 2006.  The death certificate lists the cause of death as glioblastoma multiforme.  Other significant conditions contributing to his death were stroke and a pulmonary condition.  The Veteran's discharge (DD Form 214) indicates that he served in Vietnam.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The July 2013 Joint Motion observed (page 4) that the December 2012 Board decision had improperly relied on a March 2012 VA opinion which "itself relied exclusively on statistical information to conclude that the Veteran's brain tumor is not related to his military service, contains exactly the type of reasoning that was prohibited in [Polovick v. Shinseki, 23 Vet. App. 48, 55(2009)]."  The July 2013 Joint Motion further indicated (pages 4-5) that the Board should obtain a medical opinion, conducted by an oncologist, as to "whether it is at least as likely as not that the Veteran's in-service exposure to Agent Orange caused or contributed to the development of his brain tumor."

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA oncologist to review the Veteran's claims folder in order to provide a medical opinion.  A copy of this remand must also be provided for the examiner to review.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's in-service exposure to Agent Orange caused or contributed to the development of his brain tumor.

The examiner should provide a complete rationale for the opinion expressed.  If the examiner is unable to provide the requested opinion without resorting to speculation, then he or she should provide a rationale for why an answer could not be provided.

2.  After the requested medical opinion evidence is obtained, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.

3.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



